DETAILED ACTION

Allowable Subject Matter
Claims 1-6 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1 and 11, namely:

an electronic device comprising: 
a touch-screen display; and at least one processor, 
wherein the at least one processor is configured to: 
display, via the touchscreen display, a first screen including a plurality of icons and a floating object, 
wherein the floating object is displayable at a position overlapping with one icon among the plurality of icons, 
receive, via the touchscreen display, a first user input with respect to the first screen while the plurality of icons and the floating object is displayed on the first screen, 
based on the first user input, display, via the touchscreen display, a second
wherein the second screen includes a virtual keypad including a plurality of objects, and 
wherein the floating object temporally overlaps, at a specified position, at least one object among the plurality of objects which is used for character input, 2DOCKET No. SAMS05-00134 APPLICATION NO. 16/850,582 PATENT 
based on the specified position corresponding to a first region of the virtual keypad, move and display, on the second screen, the floating object from the specified position to a first predetermined position closer to a first corner of the touchscreen display than the specified position after the floating object temporally overlaps the at least one object among the plurality of objects of the virtual keypad, 
wherein the first predetermined position includes a position not overlapping the plurality of objects of the virtual keypad, and 
based on the specified position corresponding to a second region of the virtual keypad different from the first region, move and display, on the second screen, the floating object from the specified position to a second predetermined position, closer to a second corner of the touchscreen display than the specified position after the floating object temporally overlaps the at least one object among the plurality of objects of the virtual keypad, 
wherein the second predetermined position includes a position not overlapping the plurality of objects of the virtual keypad, as recited in claim 1 and similarly in claim 11. 

	The closest prior art to the above features of claims 1 and 11 includes what is already of record and discussed extensively in the prosecution history of this application and its family, and what is included in the attached PTO-892.  That is, on the attached PTO-892, U.S. Patent No. 8,127,248 teaches, in part, management of display areas that have icons and other graphical objects, to have . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613